Citation Nr: 1146016	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 30 percent for hepatitis C with secondary cirrhosis. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1948 to April 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Chicago, Illinois VA Regional Office.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of the rating for hepatitis C with secondary cirrhosis and entitlement to TDIU are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

At no time is the Veteran's PTSD shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; PTSD symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appeal in the matter of the rating for PTSD does not stem from a claim (either formal or informal) for an increased rating, nor from the rating decision that granted service connection; rather, it stems from the Veteran's June 2008 claim for TDIU, as an underlying issue.  Regardless, the Veteran received the generic notice required for increased rating claims in a July 2010 Statement of the Case, and the record shows that he is aware of how disability ratings are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the September 2011 Travel Board hearing before the undersigned, he was advised of what is needed to substantiate the claim; his testimony reflects that he is aware of what is needed.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in November 2007 and August 2008, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and mental status examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board notes that, although the most recent VA examination for PTSD was in August 2008 and may appear dated, the Veteran testified at the September 2011 Travel Board hearing that he has not sought any mental health treatment and that his symptoms have not worsened; therefore, a more contemporaneous examination is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasing severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Historically, a February 2008 rating decision granted the Veteran service connection for PTSD, rated 50 percent.  He did not file a Notice of Disagreement with that decision.  In June 2008, he submitted a claim for TDIU.  The October 2008 rating decision on appeal, in addition to denying TDIU, continued the 50 percent rating for PTSD as an underlying issue of the TDIU claim.  The relevant appeal period would therefore be one year prior to the TDIU claim, i.e., however, not prior to the effective date for the grant of service connection for PTSD (July 18, 2007).  Notably, the February 2008 rating decision has become final (and may not be revised based on the evidence considered at the time).  See 38 U.S.C.A. § 7105.  

On November 2007 VA psychiatric examination, the Veteran described his combat stressors in-service and reported that he had frequent flashbacks of those stressors and the people who were lost and died.  He reported that he would wake up at night "grinding his teeth", sweating, anxious, hypervigilant, hyper-startled, and unable to go back to sleep.  He did not like talking about the war because it made him very nervous; he sometimes drank alcohol to calm his nerves but did not have a drinking problem.  He had not been in therapy, and did not take any psychotropic medication.  He was widowed and had 6 children and 20 grandchildren, though he did not discuss his relationships with them.  He reported that he had very little social activity and did not work.

On mental status examination, the Veteran was alert and well oriented to time, place, and person.  He walked slowly and appeared very thin.  He noted that he had cancer of the colon and received medical treatment.  He denied any homicidal or suicidal ideations.  He denied any delusions, hallucinations, or other psychotic symptoms.  His affect was anxious and his mood was depressed.  His judgment was intact.  His fund of knowledge was average but his insight was very limited.  

The examiner opined that the Veteran meets the DSM-IV criteria for PTSD due to behavioral and social changes, re-experiencing, and heighted physiological arousal due to PTSD.  The frequency of symptoms occurred often, the severity was moderate, and the duration of symptoms was reported to last for minutes to hours.  The examiner found no impairment of thought process or social functioning, no post-military stressors, and no impairment of normal activities of daily living.  The diagnosis was chronic PTSD, and the examiner assigned a GAF score of 47, reflecting the impact of the PTSD on the Veteran's limited social activities.
Based on these findings, a February 2008 rating decision granted service connection for PTSD, rated 50 percent rating. 

On August 2008 VA psychiatric evaluation, the Veteran reported that he had recently gotten married, four months earlier.  He reported that he was unemployed.  He had no history of psychiatric treatment.  He reported that he sometimes had no appetite and had lost weight, though the examiner noted his diagnosis of hepatitis C, his history of colon cancer surgery, and his complaints of back pain.  He reported recurrent recollections of his combat service in the Korean War, stating that he thought about the firefights and the fact that many people were killed.  He reported that he was sleeping "okay", and things like watching war movies or news coverage of the current wars triggered the memory of his wartime service.  He reported that he socialized with friends and drank about six beers per week.

On mental status examination, the Veteran was friendly and oriented to person, place, and time.  He spoke clearly, slowly, and in a low tone of voice.  His answers were coherent and relevant.  He denied any suicidal or homicidal thoughts.  He denied any hallucinations or delusions.  His memory for recent and remote events was good, and he was able to manage his VA benefits.  The Veteran reported no major change in frequency, severity or duration of symptoms, or any remissions, since his last examination.  His treatment was noted to be unchanged since the previous examination.  The examiner found no impairment of thought process, social functioning, or post-military stressors, and normal activities of daily living were noted.  No alcohol or substance abuse was reported.  The examiner diagnosed chronic PTSD and assigned a GAF score of 60.  The examiner opined that the Veteran was able to perform desk work.

On November 2009 VA general medical treatment, a PTSD screening test was negative.  The Veteran denied having any nightmares or intrusive thoughts, avoidance of reminders of his stressors, constant watchfulness or hyper-startle, or numbness or detachment from others, his activities, or his surroundings.

At the September 2011 Travel Board hearing, the Veteran testified that he "never could really hold a job".  He testified that he worked for the government for many years, in the Merchant Marines, but he would get "disgusted".  His last job was with the Chicago Housing Authority, where he worked for two or three years, but it got "too rough" for him.  He was not receiving any treatment for PTSD; he stated, "I never felt like I needed it because I'm not violent."  He testified that he becomes depressed at times, though not all the time.  He stated that if he ever needed to receive treatment, he believed he would have the energy to seek it.  He sometimes became angry, but he tried to keep away from people who may upset him.  He had a good relationship with his children, who are all adults; did not go out of his way to interact with them because "they [have] their own lives" and he did not want to bother them.  He had been married to his current wife for "five or six years", and got along well with her with "no hang-ups".  He testified that he has "too many" friends. 

The reports of the VA examinations, the sole VA treatment record, and the Veteran's testimony, overall, provide evidence against his claim, as they do not show that symptoms of his PTSD produce deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating.  He does not display suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression (he testified that he gets depressed "at times" but not all the time); impaired impulse control (he specifically testified that he is not violent); spatial disorientation; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships (he has good relationships with his wife and his adult children, and he has many friends).  The treatment record and examinations revealed no impairment of thought processes or content.  While the Veteran's testimony at the September 2011 Travel Board hearing suggests that he may have had some occupational impairment (not being able to "really hold a job"), such impairment is clearly encompassed by the criteria for a 50 percent rating.  Notably, the next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas.  Here, deficiencies in most areas simply are not shown.  The Board finds quite significant that the Veteran remarried in 2008 and has a good relationship with his wife, describes good relationships with his children, and testified to having "too many" friends, reflecting a level of functioning inconsistent with psychiatric impairment of a level productive of deficiencies in most areas.   
The Board notes the lay testimony by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (occasional depression and/or anger, etc.).  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent rating assigned.  Thus the lay statements do not support the assignment of a rating higher than 50 percent.

The Board notes that the GAF score of 47 assigned by the November 2007 VA examiner reflects moderately severe symptoms and would appear to suggest a higher level of psychiatric impairment.  That evidence was considered in the now February 2008 rating decision.  [Notably, that score, considering the symptoms it would represent (such as suicidal ideation, severe obsessional rituals, having no friends, and inability to keep a job), is unexplained, is inconsistent with contemporaneous reports of actual symptoms, and in light of the overall evidence could not reasonably be found dispositive.]  The GAF score of 60 assigned by the August 2008 VA examiner reflects moderate symptoms and is consistent with the 50 percent rating assigned.  

In summary, it is not shown that the Veteran's PTSD has been manifested by symptoms productive of deficiencies in most areas (or approximating such a level of severity).  Consequently, an increase in the schedular rating is not warranted.  38 C.F.R. § 4.7.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or functional impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to TDIU is being remanded below.  


ORDER

A rating in excess of 50 percent for PTSD is denied.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

At the September 2011 Travel Board hearing, the Veteran testified that his "liver is kind of acting up"; he testified that he had not been receiving treatment for his liver disease, but was scheduled for an appointment with the VA liver clinic four days after the hearing.  He testified that he could feel a "stinging effect" in the area of the liver.  Records of such recent treatment would be pertinent and perhaps critical evidence in assessing the current severity of the Veteran's hepatitis C with secondary cirrhosis, and VA treatment records are constructively in evidence.  A review of the claims file found that the most recent VA treatment records are from March 2010.  Furthermore, in light of the allegation of worsening a contemporaneous VA examination is necessary to assess the current severity of his hepatitis C with secondary cirrhosis.

Because the Veteran contends that he is unable to work due in part to hepatitis C with secondary cirrhosis, the claim for TDIU is inextricably intertwined with the increased rating claim and consideration of the TDIU matter must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain for the record copies of the updated (any not already associated with the claims file) records of all VA treatment the Veteran has received for hepatitis C with secondary cirrhosis since March 2010.  
2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the current severity of his hepatitis C with cirrhosis.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating liver diseases, and the findings reported must be sufficiently detailed to allow for rating under all applicable criteria for the disability, i.e., note the presence or absence of each symptom in the criteria for increased ratings, under all applicable Codes.  The examiner should comment on the Veteran's specific complaints of functional impairment as to the disability and must explain the rationale for all opinions offered.

3.  The RO should also arrange for any further development indicated in the matter of entitlement to a TDIU rating, and then readjudicate the matters on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


